DETAILED ACTION
This Office Action is in response to Applicant’s response to the requirement for election/restriction filed 15 June 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention II – Claims 63-71 directed towards a system for securing an epicardial device – in the reply filed on 15 June 2022 is acknowledged. 
Claims 52-62 are withdrawn from furthI poster consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 June 2022. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Priority to PCT/US18/50688, filed 12 September 2018 and 62/577,788 filed 13 September 2017 is granted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 63-66 and 68-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fishler et al. (US Patent 2010/0081867). 
Note: The rejection further relies on Lau et al. (US Patent Application 2004/0143154). Lau’154 which is incorporated by reference at paragraph [0087] of Fishler’867. 
Claim 63: Fishler’867 discloses a device (harness 42) including a plurality of wires, a cap and an implantable medical device. These elements are not specifically labeled in Fishler’867, but paragraph [0087] incorporates US Application 10/656,722 by reference (US Publication 2004/0143154 to Lau; hereinafter Lau’154). 
Lau’154 discloses a harness (Figure 4) including a plurality of wires (36, 60) and a cap (56) configured for abutting an apex of the heart (paragraph [0061]). The wires (36, 60) are coupled with the cap (56) (Figure 4). 
Lau’154 further discloses an implantable medical device (electrodes 172) engagable with the wires (shown as 150 in Figure 18). The implantable medical device is securely positioned against the heart by the wires to deliver therapy to the heart (Figure 18; paragraph [0113]). 
	Claim 64: Lau’154 discloses the implantable medical device is a pacing electrode (paragraph [0113]). 
	Claim 65: Fishler’867 discloses a sheath (36) passing over the wires (part of harness 42) (Figure 2; paragraph [0091]). 
	Claim 66: Fishler’867 sheath houses the implantable medical device (Lau’154 discloses the electrodes are part of the harness, as discussed in the rejection to claim 1 above. Fishler’867 shows the sheath (36) houses the harness (42) in Figure 2 and at paragraph [0091].). 
	Claim 68: Fishler’867 discloses a catheter (34) configured to pass through the sheath (36) (Figure 2). 
	Claim 70: Fishler’867 discloses the diameter of distal portion of the sheath (36) is configured to be modified (paragraph [0114] discloses the sheath 36 may have a collapsible cross-sectional shape). 
	Claim 71: In Fishler’867, reducing the diameter of the distal portion of the sheath (36) (paragraph [0114]) maintains a tip portion of catheter (34) in the sheath (Figure 2 shows catheter 34 is fully within the shaft; paragraph [0114] states the distal end of the sheath is deformable in order to pass the sheath and it’s contents through an opening between ribs. Note suction cup 52 is not part of the catheter – see paragraph [0097]). 
	Claim 65, ALTERNATE INTERPRETATION: Fishler’867 discloses a sheath (80) configured to pass over the plurality of wires (80 surrounds sheath 36 – see Figure 8; 36 surrounds the wires, as discussed in the rejection to claim 65 above). 
	Claim 68, ALTERNATE INTERPRETATION: Fishler’867 discloses a catheter (34) configured to pass through the sheath (34 is shown passing through sheath 80 in Figure 8). 
	Claim 69, ALTERNATE INTERPRETATION: Fishler’867 discloses the catheter is deflectable (34 contains a deflector 70 on its distal end, as described in paragraph [0101]. The deflector 70 has petals 71 which are deflectable – see Figures 9a, 9b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Fishler’867, as applied to claim 65, further in view of Christakis et al. (US Patent Application 2016/0135973). 
Claim 67: Fishler’867 teaches the limitations of claim 67 but fails to disclose the sheath is biodegradable. 
Like Fishler’867, Christakis’973 is directed towards a delivery device for an expandable element (stent 30). The delivery device includes a biodegradable sheath (32) because it allows the sheath to be left in the body in order to aid in delivery therapeutic or pharmaceuticals and/or reduce or promote tissue ingrowth into the delivered device (paragraph [0068]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Fishler’867 such that the sheath is biodegradable, as taught by Christakis’973, in order to provide the stated advantages. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        29 June 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771